Case 1:21-cr-00040-DKW Document 14 Filed 04/09/21 Page 1 of 8           PageID #: 49




JUDITH A. PHILIPS
Acting United States Attorney
District of Hawaii

CRAIG S. NOLAN
MICHAEL D. NAMMAR
Assistant U.S. Attorneys
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
Emails:      Craig.Nolan@usdoj.gov
             Michael.N ammar@usdoj.gov

                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAll

 UNITED STATES OF AMERICA,                  ) Crim. No. 21-00040 DKW
                                            )
                    Plaintiff,              ) ORDER OF FORFEITURE
                                            ) (MONEY JUDGMENT)
              vs.                           )
                                            )
 KANANI PADEKEN,                            )
                                            )
                    Defendant.              )
                                            )


               ORDER OF FORFEITURE {MONEY JUDGMENT)

       WHEREAS a one-count Information was filed on March 25, 2021, charging

defendant Kanani Padeken with honest services wire fraud in violation of

 18 U.S.C. §§ 2, 1343, and 1346, and providing notice that, upon conviction, the

government would seek forfeiture; and
Case 1:21-cr-00040-DKW Document 14 Filed 04/09/21 Page 2 of 8              PageID #: 50




      WHEREAS, on or about April 7, 2021, defendant Kanani Padeken entered

( or will enter) a plea of guilty to the Information; and

      WHEREAS, pursuant to 18 U.S.C. § 98l(a)(l)(C) and 28 U.S.C. § 2461, a

person convicted of a violation of 18 U.S.C. § 1343, which is an offense

constituting specified unlawful activity as defined in 18 U.S.C. § 1956(c)(7), shall

forfeit to the United States any property, real or personal, which constitutes or is

derived from proceeds traceable to that offense; and

      WHEREAS the United States seeks the entry of a forfeiture money

judgment in the amount of $28,400.00 in United States currency (the "Forfeiture

Money Judgment"); and

      WHEREAS, in her plea agreement, defendant Kanani Padeken consented to

the entry of the Forfeiture Money Judgment; and

      WHEREAS the Court has considered the defendant's plea of guilty, other

evidence already in the record, and any additional evidence and information

submitted by the parties; and

      WHEREAS the value of the Forfeiture Money Judgment is subject to

forfeiture pursuant to 18 U.S.C. § 98l(a}(l)(C) and 28 U.S.C. § 2461 as property,

real or personal, which constitutes or is derived from proceeds traceable to the

offense to which defendant Kanani Padeken has pied guilty, and the Court so finds;

and


                                            2
Case 1:21-cr-00040-DKW Document 14 Filed 04/09/21 Page 3 of 8               PageID #: 51




      WHEREAS the United States is now entitled to a forfeiture money judgment

in the amount of $28,400.00 pursuant to 18 U.S.C. § 981(a)(l)(C) and 28 U.S.C.

§ 2461; and

      WHEREAS, pursuant to the Information and 21 U.S.C. § 853(p ), as

incorporated by 28 U.S.C. § 2461, it is the intent of the United States to seek

forfeiture of any other property of the defendant up to the value of the property

subject to forfeiture if, as a result of any act or omission of the defendant, any

property subject to forfeiture:

      (A)     cannot be located upon the exercise of due diligence;

      (B)     has been transferred or sold to, or deposited with, a third party;

      (C)     has been placed beyond the jurisdiction of the court;

      (D)     has been substantially diminished in value; or

      (E)     has been commingled with other property which cannot be
              divided without difficulty; and

      WHEREAS Rule 32.2(c)(l) of the Federal Rules of Criminal Procedure

provides that no ancillary proceeding is required to the extent that the forfeiture

consists of a money judgment; and

      WHEREAS defendant Kanani Padeken:

      (1)     Acknowledges that $28,400.00 is subject to forfeiture as
              described above; and

      (2)     Consents to the imposition of a forfeiture money judgment in
              the amount of $28,400.00 pursuant to 18 U.S.C. § 981(a)(l)(C)
              and 28 U.S.C. § 2461; and

                                           3
Case 1:21-cr-00040-DKW Document 14 Filed 04/09/21 Page 4 of 8             PageID #: 52




      (3)    Agrees to consent promptly upon request to the entry of any
             orders deemed necessary by the government or the Court to
             complete the forfeiture and disposition of property to satisfy the
             forfeiture money judgment; and

      (4)    Agrees that this Order is final at the time of its entry by the
             Court pursuant to Rule 32.2(b)(4)(A) of the Federal Rules of
             Criminal Procedure; and

      (5)    Waives the requirements of Rules 32.2 and 43(a) of the Federal
             Rules of Criminal Procedure regarding notice of forfeiture in
             the charging instrument, announcement of the forfeiture in the
             defendant's presence at sentencing, and incorporation of the
             forfeiture in the Judgment of Conviction; and

      (6)    Acknowledges that she understands that forfeiture will be part
             of the sentence imposed upon her in this case and waives any
             failure by the Court to advise her of this, pursuant to Federal
             Rule of Criminal Procedure 11 (b )(1 )(J), during the plea
             hearing; and

      (7)    Waives, and agrees to hold the United States and its agents and
             employees harmless from, any and all claims whatsoever in
             connection with the seizure, forfeiture, and disposal of the
             property described above; and

      (8)    Waives all constitutional and statutory challenges of any kind to
             any forfeiture carried out pursuant to this Order; and

      WHEREAS good and sufficient cause has been shown,

      It is hereby ORDERED, ADJUDGED, AND DECREED:

      THAT, pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal

Procedure, this Order shall become final as to defendant Kanani Padeken on the

date it is entered by the Court, and it shall be made part of the sentence of




                                          4
Case 1:21-cr-00040-DKW Document 14 Filed 04/09/21 Page 5 of 8          PageID #: 53




defendant Kanani Padeken and shall be included in the judgment of conviction of

defendant Kanani Padeken; and

      THAT, pursuant to 18 U.S.C. § 981(a)(l)(C) and 28 U.S.C. § 2461,

defendant Kanani Padeken shall forfeit to the United States the sum of$28,400.00;

and

      THAT a money judgment in the amount of$28,400.00 (the "Forfeiture

Money Judgment") is hereby entered against the defendant pursuant to 18 U.S.C.

§ 981(a)(l)(C) and 28 U.S.C. § 2461 and Rule 32.2(b) of the Federal Rules of

Criminal Procedure; and

      THAT all payments on the Forfeiture Money Judgment shall be made by

postal money order, bank check, or certified check made payable to the United

States Marshals Service and delivered to the United States Attorney's Office,

District of Hawaii, Attn: Asset Forfeiture Coordinator, PJKK Federal Building,

300 Ala Moana Boulevard, Suite #6-100, Honolulu, Hawaii 96850, with the

defendant's name and criminal docket number noted on the face of the check; and

      THAT upon execution of this Order, and pursuant to 21 U.S.C. § 853(p), as

incorporated by 28 U.S.C. § 2461, the United States Marshals Service shall be

authorized to deposit the payments on the Forfeiture Money Judgment into the

Department of Justice Assets Forfeiture Fund, and the United States shall have

clear title to such forfeited property; and


                                              5
Case 1:21-cr-00040-DKW Document 14 Filed 04/09/21 Page 6 of 8             PageID #: 54




      THAT, pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal

Procedure, upon entry of this Order, the United States Attorney's Office is

authorized to conduct any discovery needed to identify, locate, or dispose of

forfeitable property, including depositions, interrogatories, requests for production

of documents, and issuance of subpoenas; and

      THAT the United States may move at any time pursuant to Rule 32.2(e) of

the Federal Rules of Criminal Procedure and 21 U.S.C. § 853(p) to amend this

Order to include substitute property having a value not to exceed $28,400.00 in

United States currency to satisfy the Forfeiture Money Judgment in whole or in

part;and

      THAT, if this Order is amended to include such substitute property, the

United States is authorized to seize that property pursuant to 21 U.S.C. § 853(g)

and Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure; and

      THAT the value of any substitute assets, including any forfeited money and

the net proceeds derived from the sale of any forfeited property, will be applied to

the Forfeiture Money Judgment until the Forfeiture Money Judgment is satisfied in

full; and

II

II

II


                                          6
Case 1:21-cr-00040-DKW Document 14 Filed 04/09/21 Page 7 of 8            PageID #: 55




      THAT this Couit shall retain jurisdiction to enforce this Order, and to amend

it as necessary, pursuant to Rule 32.2(e) of the Federal Rules of Crim inal

Procedure.

      ORDERED this _ _ _ _ day of April, 202 1, at Honolulu, Hawaii.

The undersigned hereby consent to
the entry and form of this order:

JUDITH A. PHILIPS




By: C
Assistant United States Attorney


~                               Dated: April      _J_, 202 1
SHARRON RANCOURT, ESQ.
Attorney fo r Defendant Kanani Padeken


rJ} bJ\I\~  /                      Dated: April   7      2021
~ ANIPADEKEN                                      _ _,
Defendant




                                       HO~              ERRICK K~
                                       United States Distri ct Judge

USA v. Kanani Padeken; Criminal No. 2 1-00040 DKW; "Order of Forfeiture
(Money Judgment)"


                                          7
        Case 1:21-cr-00040-DKW Document 14 Filed 04/09/21 Page 8 of 8   PageID #: 56




                                             RECEIVED
                                           UNIT:ED- STATES
                                             ATTORNEY


                                        ·21 APR -7 AlO :40

                                            DISTRIC1\Qf
                                              HAWAII




.   ~
